         Case: 4:19-cr-00290-AGF Doc. #: 3 Filed: 02/15/19 Page: 1 of 1 PageID #: 4


                                                                                               IFHILE!!]
                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI                                         FEB 15 2019
                             EASTERN DIVISION                                              U.S. DlS"fRICTCOURT
UNITED STATES OF AMERICA,           )                                                    EASTERN DISTRICT OF MO
                                                                                                 ST. LOUIS
                                    )
            Plaintiff,              )
                                    )
v.                                  ) No. 4:19 MJ 105 DDN
                                    )
JUSTIN MCGEE,                       )
                                    )
            Defendant.

                   MOTION FOR PRETRIAL DETENTION AND HEARING

         Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Thomas J. Mehan, Assistant

United States Attorney for said District, and moves the Court to order defendant detained

pending trial pursuant to Title 18, United States Code, §3141, et seq.·

         As and for its grounds, the Goven1ment states as follows:

         I.   There is a serious risk that the defendant will flee and is a threat to the community.

         WHEREFORE, the Government requests this Court to order defendant detained prior to

trial.

                                                        Respectfully submitted,

                                                        JEFFREY B. JENSEN
                                                        United States Attorney


                                                         s/Thomas J Mehan
                                                        THOMAS J. MEHAN, #28958MO
                                                        Assistant United States Attorney
